DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on June 30, 2021 has been entered.  Claims 2, 4, 9 and 25 have been canceled.  Claims 31 and 32 have been added.  Therefore, claims 1, 3, 5-6, 8, 10-12, 21-24 and 26-32 are pending in the application.  

Allowable Subject Matter
Claim(s) 1, 3, 5-6, 8, 10-12, 21-24 and 26-32 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of fabricating a semiconductor structure particularly characterized by the steps of forming first and second sets of vertically extending fins from a monolithic structure that includes a semiconductor substrate with an n-well and a p-well formed in first and second regions of the semiconductor substrate, the first set of fins adjoining the n-well and having a narrower average widths than the second set of fins adjoining the p-well, in combination with all other method steps recited in the claim. The closest prior art of record to 
Regarding claim 31, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of fabricating a semiconductor structure particularly characterized by the steps of forming a first nitride layer on a pad oxide that is formed on a semiconductor substrate and a second nitride layer, having different porosity than the first silicon nitride layer, in a vertical opening extending through the top oxide layer and the first silicon nitride layer wherein one of the first and second silicon nitride layers comprises a first dielectric hard mask and the other of the first and second silicon nitride layers comprises a second dielectric hard mask in combination with all other method steps recited in the claim. The closest prior art of record to Johnson et al. (US 2010/0308409) in combination with Cheng et al. (US 2018/0006138) and Kajiyama (US 2012/0217594) fails to teach or suggest all of the limitations of the independent claim 31.  Specifically, Johnson, Cheng and Kajiyama fail to teach the steps of forming a first nitride layer on a pad oxide formed on a 
Regarding claim 32, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of fabricating a semiconductor structure particularly characterized by the step of forming the first dielectric hard mask over the first region of the semiconductor substrate that includes depositing a hydrogen rich silicon nitride layer and the step of forming the second dielectric hard mask over the second region of the semiconductor substrate that includes causing release of hydrogen from a portion of the first dielectric hard mask in combination with all other method steps recited in the claim. The closest prior art of record to Johnson et al. (US 2010/0308409) in combination with Cheng et al. (US 2018/0006138) and Kajiyama (US 2012/0217594) fails to teach or suggest all of the limitations of the independent claim 31.  Specifically, Johnson, Cheng and Kajiyama fail to teach by the step of forming the first dielectric hard mask over the first region of the semiconductor substrate that includes depositing a hydrogen rich silicon nitride layer and the step of forming the second dielectric hard mask over the second region of the semiconductor substrate that includes causing release of hydrogen from a portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/10/2021